Citation Nr: 1758656	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-42 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post-concussion syndrome with residual headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1999 to February 2000, from May 2004 to November 2005, and from November 2005 to November 2006.

Among awards and decorations earned during Operation Iraqi Freedom, the Veteran was awarded a Combat Action Badge and a Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was previously denied by the Board in a June 2015 decision.  That denial was subsequently appealed by the Veteran to the United States Court of Veterans Claims (Court).  In a January 2017 Memorandum Decision, the Court set aside the Board's denial and remanded the Veteran's appeal to the Board for further adjudication consistent with the Court's decision.  

In June 2017, the Board remanded the Veteran's claim to the RO for the consideration of additional evidence. 

In an October 2017 rating decision, the RO raised the Veteran's disability rating for post-concussion syndrome with residual headaches to 30 percent, effective March 19, 2008.  When a veteran seeks an increased disability rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's claim was remanded by the Board in June 2017 for further development.  Specifically, the Veteran's claim was remanded to allow the agency of original jurisdiction (AOJ) to consider new evidence that had been added to the claim.  The AOJ considered all additional evidence and issued a supplemental statement of the case (SSOC) and rating decision in October 2017.  Additionally, the Veteran submitted a request for expedited processing in November 2017, and in doing so, waived his right to submit additional evidence for consideration by the AOJ.  Accordingly, the Board finds there has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271(1998).  

FINDING OF FACT

The Veteran's headaches are not more accurately described as very frequent completely prostrating and prolonged attacks productive of or capable of producing severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for post-concussion syndrome with residual headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8045-8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104. The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran. Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. 

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's post-concussion syndrome with residual headaches is currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. The hyphenated diagnostic code in this case indicates that traumatic brain injury under Diagnostic Code 8045 is the service-connected disability and that migraine headache under Diagnostic Code 8100 is the residual disability. 

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

VA regulations do not define "prostrating." Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). By way of reference, MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

VA regulations also do not define "economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004). 

Entitlement to an Initial Disability Rating in Excess of 30 Percent for Post-Concussion Syndrome with Residual Headaches. 

In an October 2017 rating decision, the RO increased the Veteran's disability rating for post-concussion syndrome with residual headaches from 10 percent to 30 percent under Diagnostic Code 8045-8100, effective March 19, 2008, the date of service connection.

In April 2008, the Veteran completed a VA examination regarding his headache disability.  The VA examiner noted:

The claimant reports headaches described as extreme migraines that come up at any time.  When headaches occur, he is able to take care of some household chores, but is unable to go to work.  He experiences headaches on the average of 4 times per week and they last for 1 hour(s).  The symptoms of the condition are dizziness and disorientation.  

In a November 2009 VA examination for posttraumatic stress disorder (PTSD), the Veteran again stated he gets headaches about four days a week. He described the pain as "fairly intense" and needing to "shut down" or rest briefly until the intense pain subsides.  The Veteran was employed full time on the date of this examination, and noted his employment status had not changed since his previous examination in April 2008. 

A December 2009 traumatic brain injury (TBI) examination noted the Veteran experienced headaches approximately three times per week.  The Veteran stated that he was able to maintain function while experiencing the headaches.  The Veteran maintained full time employment at the time of this examination. 

In January 2014, the Veteran completed another VA headache examination.  During examination, the Veteran stated his headaches had begun to get better, and that he was now only experiencing severe headaches about once every three months and average headaches about once a week.  The Veteran noted he treated the headaches with over the counter medication, and was able to maintain function during the headaches.  The Veteran recalled one time he was forced to miss work in 2008 due to a headache.  The VA examiner indicated the Veteran did have prostrating and prolonged attacks of non-migraine headache pain less than once every two months, however, the headaches did not interfere with the Veteran's ability to work. The Veteran reported he was employed at the time of this investigation.  
The Veteran's VA treatment records indicate he received treatment and prescription medication for headaches in September 2009.  An October 2009 VA treatment record notes severe headaches occurring three times a week lasting about one hour. 

In April 2017, the Veteran and his wife submitted lay statements regarding the Veteran's headaches.  The statements noted the Veteran still experiences severe headaches three to five times a week that caused the Veteran to lie down.  The statements also indicated the Veteran has had difficulty finding jobs that can accommodate his headaches, and he has also had to miss work due to headaches.  The Veteran and his wife are competent to describe symptoms he has experienced, whether in service or during the years since discharge, based on their personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Their assertions are also credible.  However, they do not show that the Veteran's disability picture is more closely approximated by the 50 percent criteria.  

The Board does not deny the 50 percent rating because the Veteran is employed.  Instead, it finds that the Veteran's headaches are not productive of, or capable of producing severe economic inadaptability.  While his headaches impact his work, as described by the medical and lay evidence, he has not presented evidence showing that his missing work has caused substantial work impairment, and the Board does not find that the use of leave alone to this degree equates with substantial work impairment.  M21-1, III.iv.4.G.7.e, DC 8100 Terminology: Severe Economic Inadaptability.  The findings of the December 2009 and January 2014 VA examiner provide highly probative evidence against the claim as both examiners noted that the Veteran was able to function during headaches.  The January 2014 VA examiner specifically found that the headaches did not impact his ability to work.  At his April 2008 VA examination, he stated that he was unable to go to work when he had headaches, but he also reported that he was able to keep with his normal work requirements, indicating that the headaches are not capable of producing severe economic inadaptability.  

As the Board has found the Veteran's headaches do not produce and are not capable of producing severe economic inadaptability, discussion of their frequency is not necessary.  

In light of all the above discussed evidence, the Board finds the Veteran's post-concussion syndrome with residual headaches manifests, at worst, with characteristic prostrating attacks occurring on average once a month over the last several months.  Accordingly, the current 30 percent criteria most accurately describe his symptoms.   See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran's manifestations of post-concussion syndrome with residual headaches do not more closely approximate frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the probative evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106  (Fed. Cir. 2009).  Although there is a notation to infer a TDIU claim, the October 2017 inferred issue memorandum notes that the Veteran works, but is late or absent.  In April 2017, the Veteran's wife noted that the Veteran was unable to work long hours, and that he worked jobs that accommodated his disability.  As the Veteran remains employed, a TDIU is not for consideration.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for post-concussion syndrome with residual headaches is denied. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


